DETAILED ACTION
Status of Claims:  
Claims 1-10 are pending.
Claims 5-10 are withdrawn due to a restriction requirement.
Claim 1 is amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 23, 2022 has been entered.  Applicant’s amendments to the Claims have not overcome each and every 112(b) rejection previously set forth in the non-Final Office Action mailed November 15, 2021 and repeated herein.

Response to Arguments
Applicant’s arguments, see p. 5 to 7, filed February 23, 2022, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection over 35 USC 101 of November 15, 2021 has been withdrawn. 

Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to be clearly defined according to its function and therefore the claims are definite. This argument is not persuasive because the rejection over 35 USC 112(b) was directed to the lack of a disclosure of a structure or material for performing the claimed function, not due to the function being unclear. As noted below in section 9 of “Claim Interpretation”, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). Therefore, the written description is expected to disclose a corresponding structure or material for performing the entire claimed function and to clearly link the structure or material to the function. As there is no disclosure in the instant specification of a structure, material or act for performing the claimed function, the claim is indefinite. It is noted that section 9 below provides the options for overcoming the rejection over 35 USC 112(b) with respect to the interpretation of “deduction means” in accordance with 35 U.S.C. 112(f).
Applicant argues that the prior art does not teach the claimed invention because the prior art senses a presence or absence of solids, which is opposite to the purpose of the present invention to extract a targeted sludge. This argument is not persuasive because the claimed invention is directed to extracting sludge between a minimum extraction level and a maximum extraction level, where the levels correspond to minimum and maximum sludge concentration values, and the prior art teaches these limitations, where the prior art absence of solids (a failure to detect solids accumulation) corresponds to a minimum sludge concentration value of zero.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “deduction means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification discloses that the deduction means 13 makes it possible to link the measurement from the measurement means 11 to a corresponding level, however there is no disclosure of a structure, material or act for performing the linkage (see instant specification, para. 0111-0112). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-4, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruchtbaum et al. (US 5,490,920 A).

Regarding claim 1, Fruchtbaum teaches a reactor (a continuous gravity sedimentation unit 10 comprising a basin 12) (see Fig. 1, 5 and 7) for the biological treatment of wastewater (for an apparatus 
a chamber (the space within the basin 12) capable of containing a mixture of wastewater and sludge comprising various levels, each level being defined by a sludge concentration and/or density (these functional limitations do not patentably distinguish the claimed invention from the prior art structure, however the basin 12 with wastewater and accumulated solids 37 which form various strata reads on the chamber containing a mixture of wastewater and sludge comprising various levels, where each level is interpreted to be inherently defined by a sludge concentration and/or density because the solids are accumulated due to gravity settling) (see Fig. 1 and 5; col. 3, lines 57-58; col. 1, line 14 and col. 5, lines 40-41);
means for determining a minimum level and a maximum level of sludge extraction in the chamber, comprising:
measurement means capable of measuring the sludge concentration and/or density at various levels of a mixture of wastewater and sludge; 
selection means connected to the measurement means, the selection means being able to verify whether or not measurements of the measurement means correspond to sludge to be extracted according to a maximum sludge concentration and/or density value and a minimum sludge concentration and/or density value; 
deduction means connected to the measurement means and selection means, the deduction means being able to link the measurements to a minimum extraction level corresponding to the maximum concentration value selected and a maximum extraction level corresponding to the minimum concentration value selected (a solids level detector 56 for sensing the presence or absence of accumulated solids 37; level detection can be accomplished by any of a number of different detector devices and associated control loops, for example the 
extraction means (the 35 USC § 112(f) corresponding structure for “extraction means” is an extractor (such as a pump, a tube or tubes, a hose, or a reservoir), and a variation means, and the corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G) capable of extracting sludge at variable levels between the minimum extraction level and the maximum extraction level (a pump 14 attached by cable 52 to winch 54, the pump suction being vertically positioned in a layer of accumulated solids) (see col. 3, lines 10-11; col. 5, line 15-17 and 34-35).

Regarding claim 2, Fruchtbaum teaches the reactor as claimed in claim 1, further comprising recycling means (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40) (see Fruchtbaum, col. 4, lines 52-53) (the 35 USC § 112(f) corresponding structure for “recycling means” is a conduit, or equivalents thereof (see instant Specification, para. 0114-0116, 0123 and 0142, and Fig. 1, 2A-2E and 3A-3B)) capable of recycling the extracted sludge into the chamber (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40 of Fruchtbaum are all capable of these functional limitations).

Regarding claim 3, Fruchtbaum teaches the reactor as claimed in claim 1, the extraction means comprising: 
an extractor comprising at least a first portion having at least one opening inside the chamber (the suction inlet 36 of pump 14) (see Fruchtbaum, Fig. 1) and a second portion capable of causing the sludge to exit said chamber (a conduit 40 has an end 42 positioned over the slurry discharge channel 40) (see Fruchtbaum, Fig. 1); 
variation means (the 35 USC § 112(f) corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G)) capable of varying the position of the opening of said extractor, in particular the level of said opening between the minimum extraction level and the maximum extraction level (the winch 54 adjusts the height of the pump by drawing in or letting out the cables 104 from a winch(es) in the support as in Fig. 1-2) (see Fruchtbaum, col. 5, lines 28-30).

Regarding claim 4, Fruchtbaum teaches the reactor as claimed in claim 3, the extractor comprising a pump (the pump 14) (see Fruchtbaum, Fig. 1) and the variation means comprising means for varying the level of the pump in the chamber (the 35 USC §§ 112(f) corresponding structure for “means for varying the level of the pump” is a winch to control a cable or chain, or equivalents thereof (see instant Specification, para. 0125 and Fig. 2A)) (the winch 54) (see Fruchtbaum, col. 5, lines 28-30 and Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 25, 2022